DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 04/28/2021. Claims 1-2, and 9-10 are amended. Claim 8 is cancelled. Claims 1-7, 9-16 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Terminal Disclaimer

The terminal disclaimer filed on 05/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent application No. 16142403 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-7, and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is relates to a terminal identifier for identifying terminals that have requested login with communication states of the terminals, the terminal identifiers including user identifiers that are to be used to authenticate users of the terminals; manage and associate with one another a plurality terminal identifiers as respective terminal identifiers for a 
Regarding claim 1, although the prior art of record teaches a service providing system for providing a service to a communication terminal, the service providing system comprising: a processing circuit configured to, associate terminal identification information for identifying communication terminals that have requested login with communication state information indicating communication states of the communication terminals; associate a plurality of terminal identification information respectively corresponding with a plurality of communication source terminals with a plurality of terminal identification information respectively corresponding with a plurality of communication destination terminals able to perform communication with the respective communication source terminals, the terminal identification information corresponding with the plurality of communication source terminals and the terminal identification information corresponding with the plurality of communication destination terminals each including a same user identification information, receive, from a new communication terminal, a login request including terminal identification information identifying the new communication terminal, 2Atty. Dkt. No. 6547-000573-US U.S. Application No. 16/138,144 determine a plurality of communication terminals able to perform communication with the new communication terminal based on the terminal identification information of the plurality of communication terminals being associated with communication state information indicating an online state and, the terminal identification information of the plurality of communication terminals including the same user identification information as the terminal identification information of the new communication terminal, associate the terminal identification information of the new communication terminal with the terminal identification information of the determined plurality of communication terminals.
None of the prior art, alone or in combination teaches the terminal identification information including user identification information including to-be-authenticated sections for authenticating users of the communication terminals rot to-be- authenticated sections not to be used to authenticate the users of the communication terminals; determine a number of the plurality of communication terminals having terminal identification information associated with the terminal identification information of the new communication terminal and associated with communication state information indicating the online state, and associate the terminal identification information of the new communication terminal with communication state information indicating an online state in response to the determined number of communication terminals being below a threshold number in view of the other limitations of claim 1.
Regarding claim 9, although the prior art of record teaches a service providing method executed by a service providing system that provides a service to a communication terminal, the service providing method comprising: associating, by a processing circuit of the service providing system, terminal identification information for identifying communication terminals that have requested login with communication state information indicating communication states of the communication terminals, associating, by the processing circuit, a plurality of terminal identification information respectively corresponding with a plurality of communication source terminals with a plurality of terminal identification information respectively corresponding with a plurality of communication destination terminals able to perform communication with the respective communication source terminals, the terminal identification information corresponding with the plurality of communication source terminals and the terminal identification information corresponding with the plurality of communication destination terminals each including a same user identification information; receiving, by the processing circuit, a login request from a new communication terminal including terminal identification information identifying the new communication terminal; determining, by the processing circuit, a plurality of communication terminals able to perform communication with the new communication terminal based on the terminal identification information of the plurality of communication terminals 6Atty. Dkt. No. 6547-000573-US U.S. Application No. 16/138,144 being associated with communication state information indicating an online state, and the terminal identification information of the plurality of communication terminals including the same user identification information as the terminal identification information of the new communication terminal; associating, by the processing circuit, the terminal identification information of the new communication terminal with the terminal identification information of the determined plurality of communication terminals.
None of the prior art, alone or in combination teaches the terminal identification information including user identification information including to-be-authenticated sections for authenticating users of the communication terminals rot to-be- authenticated sections not to be used to authenticate the users of the communication terminals; determining, by the processing circuit a number of the plurality of communication terminals having terminal identification information associated with the terminal identification information of the new communication terminal and associated with communication state information indicating the online state, and associating, by the processing circuit, the terminal identification information of the new communication terminal with communication state information indicating an online state in response to the determined number of communication terminals being below a threshold number in view of the other limitations of claim 9.
Regarding claim 10, although the prior art of record teaches associating, by a processing circuit of the service providing system, terminal identification information for identifying communication terminals that have requested login with communication state information indicating communication states of the communication terminals, associating, by the processing circuit, a plurality of terminal identification information respectively corresponding with a plurality of communication source terminals with a plurality of terminal identification information respectively corresponding with a plurality of communication destination terminals able to perform communication with the respective communication source terminals, the terminal identification information corresponding with the plurality of communication source terminals and the terminal identification information corresponding with the plurality of communication destination terminals each including a same user identification information; receiving, by the processing circuit, a login request from a new communication terminal including terminal identification information identifying the new communication terminal; determining, by the processing circuit, a plurality of communication terminals able to perform communication with the new communication terminal based on the terminal identification information of the plurality of communication terminals 6Atty. Dkt. No. 6547-000573-US U.S. Application No. 16/138,144 being associated with communication state information indicating an online state, and the terminal identification information of the plurality of communication terminals including the same user identification information as the terminal identification information of the new communication terminal; associating, by the processing circuit, the terminal identification information of the new communication terminal with the terminal identification information of the determined plurality of communication terminals.
None of the prior art, alone or in combination teaches the terminal identification information including user identification information including to-be-authenticated sections for authenticating users of the communication terminals rot to-be- authenticated sections not to be used to authenticate the users of the communication terminals; determining, by the processing circuit a number of the plurality of communication terminals having terminal identification information associated with the terminal identification information of the new communication terminal and associated with communication state information indicating the online state, and associating, by the processing circuit, the terminal identification information of the new communication terminal with communication state information indicating an online state in response to the determined number of communication terminals being below a threshold number in view of the other limitations of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497